Citation Nr: 0027690	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-12 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the widow is entitled to aid and attendance benefits 
for Dependency and Indemnity Compensation (DIC) purposes.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
May 1945, and he died in February 1995.   The appellant is 
his surviving spouse.  

This matter arises from a March 1999 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  Therein, the benefit sought on 
appeal was denied.  The case was referred to the Board of 
Veterans'Appeals (BVA or Board) for appellate review.  

During the appellate process, the appellant submitted 
additional medical evidence to the Board, and waived its 
consideration by the RO.  See 38 C.F.R. § 20.1304(c) (1999).  
The Board will consider it accordingly.  



FINDINGS OF FACT

1.  The appellant suffers from multiple sclerosis that has 
resulted in bilateral leg weakness and numbness, weakness and 
tremors in the upper extremities and requires catheterization 
of a neurogenic bladder.  

2.  The appellant is unable to leave her home, and requires 
assistance for dressing, bathing, and rising from a seated or 
prone position.  

3.  The appellant is not currently able to attend to the 
wants of nature or to protect herself from the hazards 
incident to her daily environment.  



CONCLUSION OF LAW

The appellant meets the criteria for aid and attendance 
benefits for DIC purposes.  38 U.S.C.A. §§ 1311(c), 5107 
(West 1991); 38 C.F.R. §§ 3.351(a)(3), 3.352(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that because of her various 
complications associated with multiple sclerosis she is 
unable to care for herself.  In this regard, a surviving 
spouse receiving DIC may be paid additional benefits in the 
form of aid and attendance if she is unable to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable, or is unable to feed herself, attend to the 
wants of nature, or otherwise requires assistance in 
adjusting or caring for any special prosthetic or orthopedic 
appliance.  See 38 U.S.C.A. § 1311(c); 38 C.F.R. §§ 3.351, 
3.352.  

There are two examinations of the appellant for consideration 
in her claim, the first dated in February 1999 and the second 
dated in December 1999.  While the first examination would 
not appear to provide a basis for an allowance of the 
appellant's claim, the appellant's physician recently 
submitted a VA Form 21-2680, Examination for Housebound 
Status or Permanent Need for Regular Aid and Attendance, 
dated December 1999.  Therein, the physician indicated that 
the appellant suffers from multiple sclerosis resulting in 
bilateral leg weakness and numbness that prevents her from 
maintaining her standing balance.  The appellant does not 
leave home alone.  She is able to ambulate approximately 30 
feet per day with the assistance of a walker.  

More importantly, however, the appellant's multiple sclerosis 
also results in prominent tremor when using her hands, and 
limits her ability to dress herself and feed herself.  The 
physician went on to state that the appellant needs 
assistance in bathing and is unable to catheterize her 
neurogenic bladder by herself.  The physician concluded that 
the appellant requires the daily personal health care 
services of a skilled provider without which she would 
require hospital, nursing home or other institutional care.  

Based upon the foregoing, the Board finds that there is a 
question as to the severity of the appellant's multiple 
sclerosis as it pertaining to her entitlement to aid and 
attendance benefits.  Resolving any doubt as to this question 
in the appellant's favor, the Board concludes that the 
appellant has established her entitlement to aid and 
attendance as a factual matter.  The evidence recently 
submitted directly to the Board indicates that her physical 
condition has deteriorated to the point where she simply is 
unable to care for herself or protect herself from the 
hazards of her daily environment without assistance.  


ORDER

Subject to the provisions governing the award of monetary 
benefits, aid and attendance benefits for DIC purposes is 
granted.  



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals




 

